 

EXECUTION VERSION

 

FOURTH AMENDMENT

TO

SECURED PROMISSORY NOTE

 

This FOURTH AMENDMENT TO THE SECURED PROMISSORY NOTE (this “Amendment”) dated as
of January 8, 2018, is by and between Good Gaming, Inc., a Nevada corporation
(the “Company”) and ViaOne Services, LLC (“ViaOne”).

 

WHEREAS, on November 30, 2016, ViaOne purchased a Secured Promissory Note equal
to a maximum initial principal amount of $150,000 ( the “Note”) issued by the
Company;

 

WHEREAS, on May 5, 2017, ViaOne delivered a notice of default to the Company
pursuant to Section 6 of the Note Purchase Agreement;

 

WHEREAS, after the fifteen-day period for the Company to cure the default under
the Stock Pledge Agreement, ViaOne took possession of the Company’s Series C
Stock, which was the subject of the Stock Pledge Agreement;

 

WHEREAS, the Note continues to be in default and the outstanding principal
amount of the Note due and payable has increased to approximately $750,000 as of
the date of this Amendment; and

 

WHEREAS, both ViaOne and the Company deem it desirable to include a provision
whereby ViaOne would have the opportunity to convert all or part of the Note
into common stock of the Company (“Common Stock”).

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises of the
parties, and other good and valuable consideration, the undersigned agree as
follows:

 

1. The Note shall include the following provision:

 

Conversion. Any part of or the entire Note shall be convertible into the
Company’s shares of Common Stock, when issued, validly issued, fully paid and
non-assessable, on the terms and conditions set forth herein.

 

A.    At any time or times after the date of this Amendment, the holder of the
Note shall be entitled to convert any or all of the principal and the accrued
but unpaid interest of the Note into validly issued, fully paid and
non-assessable shares of the Company’s Common Stock in accordance with Section c
hereof at the Conversion Rate (as defined below).

 

B.    The number of validly issued, fully paid and non-assessable shares of
Common Stock issuable upon conversion (the “Conversion Shares”) of the Note
pursuant to Section A shall be determined according to the following formula:

 

The “Conversion Rate”= (Conversion Amount x Conversion Premium)

Conversion Price

 

“Conversion Amount” means, with respect to the Note, the dollar amount of the
Note that is being converted into shares of the Company’s Common Stock.

 

“Conversion Premium” means One Hundred Twenty Five Percent (125%).

 



 

 

 

EXECUTION VERSION

 

“Conversion Price” means, with respect to the Note, the lower of (i) the Fixed
Conversion Price; or (ii) the lower of the VWAP of the Common Stock on the
Trading Day prior to the Conversion Date or the VWAP of the Common Stock on the
Conversion Date, subject to changes as set forth herein.

 

“Fixed Conversion Price” means, with respect to the Note $0.05 per share.

 

No fractional shares of Common Stock are to be issued upon the conversion of any
part of the Note. If the issuance would result in the issuance of a fraction of
a share of Common Stock, the Company shall round such fraction of a share of
Common Stock up to the nearest whole share.

 

C. The conversion of any part of the Note shall be conducted in the following
manner:

 

(i) Holder’s Conversion. At any time to convert any of the Note into validly
issued, fully paid and non-assessable shares of Common Stock on any date (a
“Conversion Date”), a Holder shall deliver (whether via facsimile or otherwise),
for receipt on or prior to 11:59 p.m., New York time, on such date, a copy of an
executed notice of conversion of the Note subject to such conversion in the form
attached hereto as Exhibit I (the “Conversion Notice”) to the Company, which
Conversion Notice shall be subject to an adjustment to the Conversion Price set
forth on such Conversion Notice upon the close of the Principal Market on the
Conversion Date.

 

(ii) Company’s Response. On or before the first (1st) Trading Day following the
date of receipt of a Conversion Notice, the Company shall transmit by facsimile
or electronic mail an acknowledgment of confirmation, in the form attached
hereto as Exhibit II, of receipt of such Conversion Notice to such Holder and
the Transfer Agent, which confirmation shall constitute an instruction to the
Transfer Agent to process such Conversion Notice in accordance with the terms
herein. On or before the second (2nd) Trading Day following the date of receipt
by the Company of such Conversion Notice, the Company shall (1) provided that
the Transfer Agent is participating in DTC Fast Automated Securities Transfer
Program, or (2) if the immediately preceding clause (1) is not satisfied, issue
and deliver (via reputable overnight courier) to the address as specified in
such Conversion Notice, a certificate, registered in the name of such Holder or
its designee, for the number of Conversion Shares to which such Holder shall be
entitled.

 

(iii) Record Holder. The Person or Persons entitled to receive the shares of
Common Stock issuable upon a conversion of any portion of the Note shall be
treated for all purposes as the record holder or holders of such shares of
Common Stock on the Conversion Date.

 

(iv) Company’s Failure to Timely Convert. If the Company shall fail, for any
reason or for no reason, to issue to a Holder within two (2) Trading Days after
the Company’s receipt of a Conversion Notice (whether via facsimile or
otherwise) (the “Share Delivery Deadline”), a certificate for the number of
shares of Common Stock to which such Holder is entitled and register such shares
of Common Stock on the Company’s share register or to credit such Holder’s or
its designee’s balance account with DTC for such number of shares of Common
Stock to which such Holder is entitled upon such Holder’s conversion of any part
of the Note (as the case may be) (a “Conversion Failure”), then, in addition to
all other remedies available to such Holder, such Holder, upon written notice to
the Company, may void its Conversion Notice and keep the Note as if such
Conversion Notice had not been delivered to the Company, provided that the
voiding of a Conversion Notice shall not affect the Company’s obligations to
make any payments which have accrued prior to the date of such notice pursuant
to the terms of the Note and its amendments. Immediately following the voiding
of a Conversion Notice as aforesaid, the Conversion Price of the Conversion
Amount returned or retained by such Holder for failure to timely convert shall
be adjusted to the lesser of (i) the Conversion Price relating to the voided
Conversion Notice and (II) the lowest average VWAP of the Common Stock during
the period beginning on the Conversion Date and ending on the date such Holder
voids the Conversion Notice, subject to further adjustment as provided herein.

 



 

 

 

EXECUTION VERSION

 

(v) Book-Entry. Notwithstanding anything to the contrary set forth in this
Section, upon conversion of any portion of the Note in accordance with the terms
hereof, no Holder thereof shall be required to physically surrender the Note to
the Company following conversion thereof unless (A) the full or outstanding
portion of the Note, including accrued but unpaid interest thereof, represented
by the Note are being converted (in which event the Note together with its
amendments shall be delivered to the Company) or (B) such Holder has provided
the Company with prior written notice (which notice may be included in a
Conversion Notice) requesting reissuance of the Note upon physical surrender of
the original Note. Each Holder and the Company shall maintain records showing
the amount of the Note so converted by such Holder and the dates of such
conversions or shall use such other method, reasonably satisfactory to such
Holder and the Company, so as not to require physical surrender of the original
Note upon each such conversion. In the event of any dispute or discrepancy, such
records of such Holder establishing the amount of the outstanding Note and
interest thereof to which the record Holder is entitled shall be controlling and
determinative in the absence of manifest error. A Holder and any transferee or
assignee acknowledge and agree that, by reason of the provisions of this
paragraph, following conversion of any portion of the Note, the outstanding
balance of the Note may be less than the amount stated on the face thereof.

 

D. The Company shall pay any and all documentary, stamp, transfer (but only in
respect of the registered holder thereof), issuance and other similar taxes that
may be payable with respect to the issuance and delivery of shares of Common
Stock upon the conversion of the Note.

 

2. Except as herein provided, the terms of the Note and its prior amendments
shall remain in full force and effect.

 

3. Capitalized terms used but not defined herein shall have the meaning ascribed
to such terms in the Note and its amendments.

 

4. This Amendment may be executed in counterparts (including by facsimile or pdf
signature pages or other means of electronic transmission) each of which shall
be deemed an original but all of which together will constitute one and the same
instrument.

 

5. Should any provision of this Amendment be declared illegal, invalid or
unenforceable in any jurisdiction, then such provision shall be deemed to be
severable from this Amendment as to such jurisdiction (but, to the extent
permitted by law, not elsewhere) and in any event such illegality, invalidity or
unenforceability shall not affect the remainder hereof.

 

6. This Fourth Amendment shall be governed by and construed under the laws of
the State of New York without regard to the conflicts of laws principles
thereof.

 

[Remainder of Page Intentionally Left Blank]

 



 

 



 

EXECUTION VERSION

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

GOOD GAMING, INC.         By:     Name: David Dorwart   Title: Chief Executive
Officer  

 

Viaone services, llc         By:     Name: David Dorwart   Title: Chief
Executive Officer  

 



 

 

 

EXECUTION VERSION

 

EXHIBIT I

Good Gaming, Inc.

 

CONVERSION NOTICE

 

Reference is made to the Secured Note issued by Good Gaming, Inc. (the
“Company”) to ViaOne Services, LLC, as amended from time to time. In accordance
with and pursuant to the conversion provided in the Secured Note, the
undersigned hereby elects to convert certain amount of the Note indicated below
into shares of common stock, $0.001 value per share (the “Common Stock”) of the
Company, of as of the date specified below.

 

Date of Conversion:

_________________________________________________________________________  
Amount of the Secured Note to be converted:
______________________________________________________   Tax ID Number (If
applicable): _________________________________________________________________  
Conversion Price*:
_________________________________________________________________   Number of
shares of Common Stock to be issued:
___________________________________________________

 



Please issue the shares of Common Stock into which the Secured Note being
converted in the following name and to the following address:

 

Issue to: _______________________________________________________________

   _______________________________________________________________   Address:
_______________________________________________________________   Telephone
Number: ____________________________________________________   Facsimile Number:
_______________________________________________________   Holder:
______________________________________________________________

 

By:

___________________________________________________   Title:
_________________________________________________   Dated:
_______________________________________________

 

Account Number (if electronic book entry transfer):
_____________________________________________   Transaction Code Number (if
electronic book entry transfer): ________________________________________

 

* Conversion Price may be based on the VWAP of the Trading Day prior to the
Conversion Date and remains subject to adjustment upon the close of the
Principal Market on the Conversion Date.

 



 

 

 

EXECUTION VERSION

 

EXHIBIT II

 

ACKNOWLEDGMENT

 

The Company hereby acknowledges this Conversion Notice and hereby directs [  ]
to issue the above indicated number of shares of Common Stock in accordance with
the Irrevocable Transfer Agent Instructions dated __________, 2018 from the
Company and acknowledged and agreed to by [  ].

 

  Good Gaming, Inc.       By:     Name:     Title:  

 



 

 

 

